Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks and RCE
Claims 1-3, 8-13, 17-21, 24-31, and 35-36 have been amended. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/10/2022 has been entered.
Currently claims 1-36 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Responses to Arguments/Remarks
The new amendments (Emphasis Added), further broaden the claimed languages much broader than the previously rejected claims. Applicants’ arguments cited in at least page 13 regarding the currently amended independent claims 1, 17-19, and 35-36 versus the argued prior arts of Yang in view of Yasuda, have been considered. However, these new amendments of those independent claims corresponding to the new rejections further render those arguments/remarks moot. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16, 18-34, and 36 rejected under 35 U.S.C. 102 as being unpatentable over Yasuda et al (US 20200177747, A1).

     Regarding claim 1, Yasuda teaches an image processing system (Figs. 12-13, 16-20, and 27 comprising at least an image processing system comprising an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 1 of Figs. 12-13, 16-20, and 27);  
a microphone configured to acquire sound (microphone 29  of Figs. 12-13, 16-20, and 27);  
a speaker configured to output audio information (smart speaker 50 of Figs. 12-13, 16-20, and 27);  
a display configured to display information(touch panel 27, or a local display of device 1); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copy image processing in a case where the text information including at least a copying execute command of said predetermined copy image processing);
cause the display to display a screen for waiting for the execution command in a case where the text information including a setting command of the predetermined image processing without the execution command (a case exists further in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for the copying execution command in a case where the text information including a used previous setting command of the predetermined copy image processing without specifics of the execution command as illustrated further in para. 0299-0300); 
wherein the screen having information corresponding to the setting command (the screen of Figs. 12-13 and 27 further comprising screen information having information corresponding to the previously used setting command);  and cause the speaker to output audio guidance confirming execution of the predetermined image processing (the speaker of further Figs. 12-13 and 27 further configured for outputting audio guidance confirming execution of the predetermined copy image processing). 

     Regarding claim 2 (according to claim 1), Yasuda further teaches wherein the one or more processors are further configured to cause the speaker to output announcement related to execution of the predetermined image processing, with execution of the predetermined image processing performed by the image processing device (Figs. 12-13, and 26-27 further teaches the system  configured to cause said speaker to output feedbacks or announcement related to execution of the predetermined image processing, with execution of the predetermined image processing performed by the image processing device).

     Regarding claim 3 (according to claim 1), Yasuda further teaches wherein the one or more processors are further configured to cause the speaker to output announcement for confirming execution of the predetermined image processing, with the screen for waiting for the execution instruction being displayed on the display (Figs. 12-13, and 26-27 further teaches the system  configured to cause said speaker to output feedbacks or announcement for confirming execution of said predetermined image processing, with the screen for waiting for the execution instruction being displayed on the display).

     Regarding claim 4 (according to claim 1), Yasuda further teaches wherein the voice information is information acquired by one utterance of a user (spoken voice of further Figs. 12-13, and 26-27 further comprises voice information acquired by one utterance of a user).

     Regarding claim 5 (according to claim 1), Yasuda further teaches wherein the one or more processors is configured to acquire text information using at least a trained model obtained through learning based on training data including a pair of text information and voice information (Figs. 12-13, and 26-27 further comprising using natural language processing to acquire text information using understood in the art at least a trained model obtained through learning based on training requested data of further Figs. 12-13, and 26-27 including wellknown pair of text information and voice information).

     Regarding claim 6 (according to claim 1), Yasuda further teaches wherein the one or more processors are further configured to acquire additional text information based on additional voice information acquired via the microphone (Figs. 12-13, and 26-27 further teaches acquiring additional text information based on additional voice information acquired via the microphone); and cause the image processing device to execute the predetermined image processing in response to an execution command being acquired from the additional text information in a state in which the screen for waiting for the execution instruction is displayed on the display (Figs. 12-13, and 26-27).


     Regarding claim 7 (according to claim 1), Yasuda further teaches wherein the image processing device is a reading device configured to read an image from a document, and wherein the image processing includes reading an image by using the reading device (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said reading device configured to read an image from a document, and wherein the image processing includes reading an image by using the reading device).


     Regarding claim 8 (according to claim 1), Yasuda further teaches wherein the predetermined image processing includes storing an image read by the reading device, into a storage (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform scan image processing which obviously comprising storing an image read by the reading device, into a storage or the like).


     Regarding claim 9 (according to claim 1), Yasuda further teaches wherein the predetermined image processing includes uploading an image read by the reading device, to a network storage service (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform scan image processing traditionally entailing uploading scanned image or an image read by the reading device, to a device or network storage service).


     Regarding claim 10 (according to claim 7), Yasuda further teaches wherein the predetermined image processing includes transmitting an image read by the reading device, by an electronic mail (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform predetermined scan image processing traditionally entailing uploading or transmitting scanned image or an image read by the reading device, to a device, network or obviously said electronic mail).


     Regarding claim 11 (according to claim 7), Yasuda further teaches wherein the predetermined image processing includes transmitting an image read by the reading device, by facsimile (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform predetermined scan/copy  image processing traditionally entailing uploading or transmitting image read by the reading device, by obviously facsimile or the like).

      Regarding claim 12 (according to claim 7), Yasuda further teaches wherein further comprising an image formation device configured to form an image onto a sheet (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said image formation device); 
 wherein the predetermined image processing includes causing the an image formation device to execute image formation that is based on an image read by the reading device (said MFP 1 of further Figs. 12-13, and 26-27 further configured to execute said image formation of the copy or scan image processing that is based obviously on an image read by the reading device).

      Regarding claim 13 (according to claim 1), Yasuda further teaches wherein the image processing device is an image formation device configured to form an image onto a sheet (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said image formation device); 
and wherein the predetermined image processing causes the image formation device to execute image formation that is based on an image designated by a user (the predetermined scan/copy image processing of further Figs. 12-13, and 26-27 further obviously causes said image formation device to execute image formation that is based on an image obviously designated by a user).

      Regarding claim 14 (according to claim 1), Yasuda further teaches wherein further comprising an apparatus including the image processing device, the microphone, and the display (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 1 or 2  including the image processing device, the microphone, and the display).
 
      Regarding claim 15 (according to claim 1), Yasuda further teaches wherein further comprising: an apparatus including the image processing device and the display (the system of Figs. 1, 12-13, and 26-27 further comprising apparatus 1 including the image processing device and the display); and an apparatus including the microphone (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 50 including the microphone). 

   Regarding claim 16 (according to claim 1), Yasuda further teaches wherein further comprising: an apparatus including the image processing device (MFP 1 of Figs. 1, 12-13, and 26-27); and an apparatus including the microphone and the display (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 50 including the microphone and the display). 


     Regarding claim 18, Yasuda teaches an image processing method (Figs. 12-13, 16-20, and 27 comprising at least an image processing system comprising said method and including an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
acquiring text information based on voice information acquired via a microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone); and 
causing an image processing device to execute a predetermined image processing in a case where the text information including at least an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copy image processing in a case where the text information including at least a copying execute command of said predetermined copy image processing);
causing a display to display a screen for waiting for waiting in a case where the text information-6-Amendment for Application No.: 17/112426 Attorney Docket: 10203067US01 including a setting command of the predetermined image processing without the execution command (a case exists further in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for the copying execution command in a case where the text information including a used previous setting command of the predetermined copy image processing without specifics of the execution command as illustrated further in para. 0299-0300); 
wherein the screen having information corresponding to cause a speaker to output audio guidance confirming execution of the predetermine image processing (the speaker 50 of further Figs. 12-13 and 27 further configured for outputting audio guidance confirming execution of the predetermined copy image processing). 

     Regarding claim 19, Yasuda teaches an image processing system (Figs. 12-13, 16-20, and 27 comprising at least an image processing system comprising an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 1 of Figs. 12-13, 16-20, and 27);  
a microphone configured to acquire sound (microphone 29  of Figs. 12-13, 16-20, and 27);  
a speaker configured to output audio information (smart speaker 50 of Figs. 12-13, 16-20, and 27);  
a display configured to display information(touch panel 27, or a local display of device 1); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least a first setting command of the predetermined image processing and an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copying image processing in a case where the text information including at least including at least a first copying setting command of the predetermined copy image processing and a copy execution command of said predetermined image processing);
causing the display to display a screen for waiting the first setting command in a case where the text information including a second setting command of the predetermined image processing and the execution command of the predetermined image processing (a case further exists in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for said first copying setting command in a case where the text information including a second previously used setting command of the predetermined image processing and said copy execution command of said predetermined copy image processing as illustrated further in para. 0299-0300); 
wherein the screen having information of the first setting related to the first setting command (the screen of Figs. 12-13, 16, and 27 further comprising screen information having information of said first copy setting related to said first setting command); 
and-7-Amendment for Application No.: 17/112426 Attorney Docket: 10203067US01 cause the speaker to output audio guidance confirming inputting of the first setting (the speaker of further Figs. 12-13, 16, and 27 further configured for outputting audio guidance confirming further said inputting of the first setting).

     Regarding claim 20 (according to claim 19), Yasuda further teaches wherein the one or more processors are further configured to cause the speaker to output announcement related to execution of the predetermined image processing, in response to execution of the predetermined image processing (Figs. 12-13, and 26-27 further teaches the system  configured to cause said speaker to output feedbacks or announcement related to execution of the predetermined image processing, in response to obvious execution of the predetermined image processing).
 
     Regarding claim 21 (according to claim 19), Yasuda further teaches wherein the one or more processors are further configured to cause the speaker to output announcement for prompting an input of the first setting command, in response to the screen for prompting the input being displayed on the display (system of further Figs. 12-13, 16, and 26-27 further configured to cause said speaker to output feedbacks or announcement for confirming execution of said predetermined image processing, and said prompting input of said first setting command or the like, in response to the screen for prompting the input being displayed on the display). 


     Regarding claim 22 (according to claim 19), Yasuda further teaches wherein the voice information is information acquired by one utterance of a user (spoken voice of further Figs. 12-13, and 26-27 further comprises voice information acquired by one utterance of a user).

     Regarding claim 23 (according to claim 19), Yasuda further teaches wherein the one or more processors is configured to acquire text information using at least a trained model obtained through learning based on training data including a pair of text information and voice information (Figs. 12-13, and 26-27 further comprising using natural language processing to acquire text information using understood in the art at least a trained model obtained through learning based on training requested data of further Figs. 12-13, and 26-27 including wellknown pair of text information and voice information).

     Regarding claim 24 (according to claim 19), Yasuda further teaches wherein the one or more processors are further configured to acquire additional text information based on additional voice information acquired via the microphone (Figs. 12-13, and 26-27 further teaches acquiring additional text information based on additional voice information acquired via the microphone); and cause the image processing device to execute the predetermined image processing in response to an execution command being acquired from the additional text information in a state in which the screen for prompting the input is displayed on the display (Figs. 12-13, and 26-27).

     Regarding claim 25 (according to claim 19), Yasuda further teaches wherein the image processing device is a reading device configured to read an image from a document, and wherein the image processing includes reading an image by using the reading device (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said reading device configured to read an image from a document, and wherein the image processing includes reading an image by using the reading device).


     Regarding claim 26 (according to claim 25), Yasuda further teaches wherein the predetermined image processing includes storing an image read by the reading device, into a storage (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform scan image processing which obviously comprising storing an image read by the reading device, into a storage or the like).

     Regarding claim 27 (according to claim 25), Yasuda further teaches wherein the predetermined image processing includes uploading an image read by the reading device, to a network storage service (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform scan image processing traditionally entailing uploading scanned image or an image read by the reading device, to a device or network storage service).
 
     Regarding claim 28 (according to claim 25), Yasuda further teaches wherein the predetermined image processing includes transmitting an image read by the reading device, by an electronic mail (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform predetermined scan image processing traditionally entailing uploading or transmitting scanned image or an image read by the reading device, to a device, network or obviously said electronic mail).

     Regarding claim 29 (according to claim 25), Yasuda further teaches wherein the predetermined image processing includes transmitting an image read by the reading device, by facsimile (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform predetermined scan/copy  image processing traditionally entailing uploading or transmitting image read by the reading device, by obviously facsimile or the like).

      Regarding claim 30 (according to claim 25), Yasuda further teaches wherein further comprising an image formation device configured to form an image onto a sheet (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said image formation device); 
 wherein the predetermined image processing includes causing the an image formation device to execute image formation that is based on an image read by the reading device (said MFP 1 of further Figs. 12-13, and 26-27 further configured to execute said image formation of the copy or scan image processing that is based obviously on an image read by the reading device).

      Regarding claim 31 (according to claim 19), Yasuda further teaches wherein the image processing device is an image formation device configured to form an image onto a sheet (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said image formation device); 
and wherein the predetermined image processing causes the image formation device to execute image formation that is based on an image designated by a user (the predetermined scan/copy image processing of further Figs. 12-13, and 26-27 further obviously causes said image formation device to execute image formation that is based on an image obviously designated by a user).

      Regarding claim 32 (according to claim 19), Yasuda further teaches wherein further comprising an apparatus including the image processing device, the microphone, and the display (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 1 or 2  including the image processing device, the microphone, and the display).

      Regarding claim 33 (according to claim 19), Yasuda further teaches wherein further comprising: an apparatus including the image processing device and the display (the system of Figs. 1, 12-13, and 26-27 further comprising apparatus 1 including the image processing device and the display); and an apparatus including the microphone (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 50 including the microphone). 

   Regarding claim 34 (according to claim 19), Yasuda further teaches wherein further comprising: an apparatus including the image processing device (MFP 1 of Figs. 1, 12-13, and 26-27); and an apparatus including the microphone and the display (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 50 including the microphone and the display). 

     Regarding claim 36, Yasuda teaches an image processing method (Figs. 12-13, 16-20, and 27 comprising at least an image processing system comprising said method and including at least an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
acquiring text information based on voice information acquired via a microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone 29 ); and 
causing an image processing device to execute a predetermined image processing in a case where the text information including at least a first setting command of the predetermined image processing and an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copying image processing in a case where the text information including at least including at least a first copying setting command of the predetermined copy image processing and a copy execution command of said predetermined image processing);
causing a display to display a screen for waiting of the first setting command in a case where the text-11-Amendment for Application No.: 17/112426 Attorney Docket: 10203067US01information including a second setting command of the predetermined image processing and the execution command of the predetermined image processing (a case further exists in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for said first copying setting command in a case where the text information including a second previously used setting command of the predetermined image processing and said copy execution command of said predetermined copy image processing as illustrated further in para. 0299-0300); 
wherein the screen having information of the first setting related to the first setting cause a speaker to output audio guidance confirming inputting of the first setting  (the screen of Figs. 12-13, 16, and 27 further comprising screen information having information of said first copy setting related to said first setting command, the system further causing said speaker 50 of further Figs. 12-13, 16, and 27 further configured for outputting audio guidance confirming further said inputting of the first setting).


Claim(s) 17 and 35 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yasuda et al. 

     Regarding claim 17, Yasuda teaches an image processing apparatus (image processing system of at least Figs. 12-13, 16-20, and 27 comprising an image processing method which as further illustrated and implied to one skill in the art in at least para. 0319 maybe embodied in obviously c an image processing apparatus comprising the components of an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 1 of Figs. 12-13, 16-20, and 27);  
a microphone configured to acquire sound (microphone 29  of Figs. 12-13, 16-20, and 27);  
a speaker configured to output audio information (smart speaker 50 of Figs. 12-13, 16-20, and 27);  
a display configured to display information(touch panel 27, or a local display of device 1); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copy image processing in a case where the text information including at least a copying execute command of said predetermined copy image processing);
cause the display to display a screen for waiting for the execution command in a case where the text information including a setting command of the predetermined image processing without the execution command (a case exists further in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for the copying execution command in a case where the text information including a used previous setting command of the predetermined copy image processing without specifics of the execution command as illustrated further in para. 0299-0300); 
wherein the screen having information corresponding to the setting command (the screen of Figs. 12-13 and 27 further comprising screen information having information corresponding to the previously used setting command);  and cause the speaker to output audio guidance confirming execution of the predetermined image processing (the speaker of further Figs. 12-13 and 27 further configured for outputting audio guidance confirming execution of the predetermined copy image processing).
   The system of Yasuda in at least para. 0299-0300 and Figs. Figs. 12-13, 16, and 27 teaches the claimed invention of causing the image processing device to execute a predetermined image processing, and in another case of causing the display to display a screen for waiting the first setting command in a case where the text information including a second setting command, except for specifically implying the components are part of a single apparatus, however, one skill in the art will denote that on para. 0319 of Yasuda disclosure implies a case that other modifications or embodied may exist where such modifying of those components could obviously exist or locate in said alleged apparatus which can be further realized according to known means to yield understoodly predictable results. 


     Regarding claim 35, Yasuda teaches an image processing apparatus (image processing system of at least Figs. 12-13, 16-20, and 27 comprising an image processing method which as further illustrated and implied to one skill in the art in at least para. 0319 maybe embodied in obviously an image processing apparatus comprising the components of an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 1 of Figs. 12-13, 16-20, and 27);  
a microphone configured to acquire sound (microphone 29  of Figs. 12-13, 16-20, and 27);  
a speaker configured to output audio information (smart speaker 50 of Figs. 12-13, 16-20, and 27);  
a display configured to display information(touch panel 27, or a local display of device 1); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least a first setting command of the predetermined image processing and an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copying image processing in a case where the text information including at least including at least a first copying setting command of the predetermined copy image processing and a copy execution command of said predetermined image processing);
cause the display to display a screen for waiting of the first setting command in a case where the text information including a second setting command of the predetermined image processing and the execution command of the predetermined image processing (a case further exists in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for said first copying setting command in a case where the text information including a second previously used setting command of the predetermined image processing and said copy execution command of said predetermined copy image processing as illustrated further in para. 0299-0300); 
wherein the screen having information of the first setting related to the first setting command (the screen of Figs. 12-13, 16, and 27 further comprising screen information having information of said first copy setting related to said first setting command); and
 cause the speaker to output audio guidance confirming inputting of the first setting (the system further causing said speaker 50 of further Figs. 12-13, 16, and 27 further configured for outputting audio guidance confirming further said inputting of the first setting).
   The system of Yasuda in at least para. 0299-0300 and Figs. Figs. 12-13, 16, and 27 teaches the claimed invention of causing the image processing device to execute a predetermined image processing, and in another case of causing the display to display a screen for waiting the first setting command in a case where the text information including a second setting command, except for specifically implying the components are part of a single apparatus, however, one skill in the art will denote that on para. 0319 of Yasuda disclosure implies a case that other modifications or embodied may exist where such modifying of those components could obviously exist or locate in said alleged apparatus which can be further realized according to known means to yield understoodly predictable results. 


Claims 1, 17-19, and 35-36 rejected under 35 U.S.C. 102 as being unpatentable over Ywasa et al (US 20200175984, A1).
     Regarding claim 1, Ywasa teaches an image processing system (Figs. 1-3 and 20B-21B  comprising at least an image processing system comprising an image processing device 10, a smart speaker 20, touch panel 207, and a microphone 209 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 10 of Figs. 1-3);  
a microphone configured to acquire sound (microphone 209  of Figs. 1-3);  
a speaker configured to output audio information (smart speaker 20 of Figs. 1-3);  
a display configured to display information (touch panel 20, or a local display of device 10); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 30 of at least Figs. 1-3 comprising said one or more processors configured to acquire said text information of further Figs. 20B-21B based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least an execution command of the predetermined image processing (Figs. 20B-21B teaches a case of executing a predetermined print image processing in a case where the text information including at least a print execute command of said predetermined copy image processing);
cause the display to display a screen for waiting for the execution command in a case where the text information including a setting command of the predetermined image processing without the execution command (a case exists further in Figs. 20B-21B where the system cause the display to display a screen for waiting for the print execution command S338-S339 in a case where the text information including a print setting command S309 of the predetermined print image processing without the execution command S338-S339 as illustrated further in Fig. 21B); 
wherein the screen having information corresponding to the setting command (the screen of Figs. 20B-21B further comprising screen information having information corresponding to the print setting command); and cause the speaker to output audio guidance confirming execution of the predetermined image processing (the speaker of further screen Figs. 21B further configured for outputting audio guidance confirming execution of the predetermined print image processing). 

     Regarding claim 17, Ywasa teaches an image processing apparatus (audio based operation system of at least para. 0036 comprises said image processing apparatus comprising the components of an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 10 of Figs. 1-3);  
a microphone configured to acquire sound (microphone 209  of Figs. 1-3);  
a speaker configured to output audio information (smart speaker 20 of Figs. 1-3);  
a display configured to display information (touch panel 20, or a local display of device 10); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 30 of at least Figs. 1-3 comprising said one or more processors configured to acquire said text information of further Figs. 20B-21B based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least an execution command of the predetermined image processing (Figs. 20B-21B teaches a case of executing a predetermined print image processing in a case where the text information including at least a first file setting command of the predetermined print image processing and a print execution command of said predetermined image processing);
cause the display to display a screen for waiting for the execution command in a case where the text information including a setting command of the predetermined image processing without the execution command (a case exists further in Figs. 20B-21B where the system cause the display to display a screen for waiting for the print execution command S338-S339 in a case where the text information including a print setting command S309 of the predetermined print image processing without the execution command S338-S339 as illustrated further in Fig. 21B); 
wherein the screen having information corresponding to the setting command (the screen of Figs. 20B-21B further comprising screen information having information corresponding to the print setting command); and cause the speaker to output audio guidance confirming execution of the predetermined image processing (the speaker of further screen Figs. 21B further configured for outputting audio guidance confirming execution of the predetermined print image processing). 

    Regarding claim 18, Ywasa teaches an image processing method (Figs. 1-3 and 20B-21B  comprising at least an image processing system comprising an image processing device 10, a smart speaker 20, touch panel 207, and a microphone 209 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
acquiring text information based on voice information acquired via a microphone (cloud 30 of at least Figs. 1-3 comprising said one or more processors configured to acquire said text information of further Figs. 20B-21B based on voice information acquired via the microphone); and 
causing an image processing device to execute a predetermined image processing in a case where the text information including at least an execution command of the predetermined image processing (Figs. 20B-21B teaches a case of executing a predetermined print image processing in a case where the text information including at least a print execute command of said predetermined copy image processing);
causing a display to display a screen for waiting for waiting in a case where the text information -6-including a setting command of the predetermined image processing without the execution command (a case exists further in Figs. 20B-21B where the system cause the display to display a screen for waiting for the print execution command S338-S339 in a case where the text information including a print setting command S309 of the predetermined print image processing without the execution command S338-S339 as illustrated further in Fig. 21B); 
wherein the screen having information corresponding to cause a speaker to output audio guidance confirming execution of the predetermine image processing (the speaker of further screen Figs. 21B further configured for outputting audio guidance confirming execution of the predetermined print image processing). 

     Regarding claim 19, Ywasa teaches an image processing system (Figs. 1-3 and 20B-21B  comprising at least an image processing system comprising an image processing device 10, a smart speaker 20, touch panel 207, and a microphone 209 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 10 of Figs. 1-3);  
a microphone configured to acquire sound (microphone 209  of Figs. 1-3);  
a speaker configured to output audio information (smart speaker 20 of Figs. 1-3);  
a display configured to display information (touch panel 20, or a local display of device 10); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 30 of at least Figs. 1-3 comprising said one or more processors configured to acquire said text information of further Figs. 20B-21B based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least a first setting command of the predetermined image processing and an execution command of the predetermined image processing (Figs. 20B-21B teaches a case of executing a predetermined print image processing in a case where the text information including at least a first file setting command of the predetermined print image processing and a print execution command of said predetermined image processing);
causing the display to display a screen for waiting the first setting command in a case where the text information including a second setting command of the predetermined image processing and the execution command of the predetermined image processing (a case further exists in Figs. 21 where the system cause the display to display a screen for waiting for said first print file setting command in a case where the text information of S345 including a second designated print file identification setting command of said predetermined image processing and said  print execution command of at least Fig. 21B); 
wherein the screen having information of the first setting related to the first setting command (the screen of Figs. 20B-21B further comprising screen information having information of said first print setting related to said first setting command); 
and -7-cause the speaker to output audio guidance confirming inputting of the first setting (the speaker of further Figs. 20B-21B further configured for outputting audio guidance confirming further said inputting of the first setting).

     Regarding claim 35, Ywasa teaches an image processing apparatus (audio based operation system of at least para. 0036 comprises said image processing apparatus comprising the components of an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 10 of Figs. 1-3);  
a microphone configured to acquire sound (microphone 209  of Figs. 1-3);  
a speaker configured to output audio information (smart speaker 20 of Figs. 1-3);  
a display configured to display information (touch panel 20, or a local display of device 10); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 30 of at least Figs. 1-3 comprising said one or more processors configured to acquire said text information of further Figs. 20B-21B based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least a first setting command of the predetermined image processing and an execution command of the predetermined image processing (Figs. 20B-21B teaches a case of executing a predetermined print image processing in a case where the text information including at least a first file setting command of the predetermined print image processing and a print execution command of said predetermined image processing);
cause the display to display a screen for waiting of the first setting command in a case where the text information including a second setting command of the predetermined image processing and the execution command of the predetermined image processing (a case further exists in Figs. 21 where the system cause the display to display a screen for waiting for said first print file setting command in a case where the text information of S345 including a second designated print file identification setting command of said predetermined image processing and said  print execution command of at least Fig. 21B); 
wherein the screen having information of the first setting related to the first setting command (the screen of Figs. 20B-21B further comprising screen information having information of said first print setting related to said first setting command); 
and -7-cause the speaker to output audio guidance confirming inputting of the first setting (the speaker of further Figs. 20B-21B further configured for outputting audio guidance confirming further said inputting of the first setting).


     Regarding claim 36, Ywasa teaches an image processing method (Figs. 1-3 and 20B-21B  comprising at least an image processing system comprising said method and further including an image processing device 10, a smart speaker 20, touch panel 207, and a microphone 209 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
acquiring text information based on voice information acquired via a microphone (cloud 30 of at least Figs. 1-3 comprising said one or more processors configured to acquire said text information of further Figs. 20B-21B based on voice information acquired via the microphone); and 
causing an image processing device to execute a predetermined image processing in a case where the text information including at least a first setting command of the predetermined image processing and an execution command of the predetermined image processing (Figs. 20B-21B teaches a case of executing a predetermined print image processing in a case where the text information including at least a first file setting command of the predetermined print image processing and a print execution command of said predetermined image processing);
causing a display to display a screen for waiting of the first setting command in a case where the text-11-Amendment for Application No.: 17/112426 Attorney Docket: 10203067US01information including a second setting command of the predetermined image processing and the execution command of the predetermined image processing (a case further exists in Figs. 21 where the system cause the display to display a screen for waiting for said first print file setting command in a case where the text information of S345 including a second designated print file identification setting command of said predetermined image processing and said  print execution command of at least Fig. 21B); 
wherein the screen having information of the first setting related to the first setting cause a speaker to output audio guidance confirming inputting of the first setting  command (the screen of Figs. 20B-21B further comprising screen information having information of said first print setting related to said first setting command, the system of further Figs. 20B-21B further configured for outputting audio guidance through speaker 20 confirming further said inputting of the first setting).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        07/18/2022